Title: To Thomas Jefferson from Juste Chanlatte, 13 September 1803
From: Chanlatte, Juste
To: Jefferson, Thomas


          
            
              Monsieur Le président
            
            Baltimore 13 Septembre 1803.
          
          Pardonnés si ma foible voix s’élance jusques vers votre personne importante, pour lui témoigner, en quittant ce païs heureux & où l’hospitalité s’éxerce aussi humainement, mon regret de ne pouvoir pas l’habiter; mais je conserverai éternéllement en ma mémoire le souvenir de la bonté de ce climat et de ses habitants. il me reste, Monsieur Le président, à vous donner l’assurance que j’adresserai des vœux à la providence pour la conservation de vos précieux jours, nécessaires à une nation qui les îdolatres à de si justes tîtres!
          Excusé aussi, Monsieur Le président, de la liberté que je prends de vous distraire de vos éminants, penibles et Salutaires traveaux, pour uniquement vous offrir ce gage de mon admiration, pour vôtre intégrité, vos vertus comme mon inaltérable & profond respect.
          
            Chanlatte aîné
          
         
          Editors’ Translation
          
            
              Mister President,
              Baltimore, 13 Sep. 1803
            
            As I leave this happy country where hospitality is so humanely offered, forgive my feeble voice reaching out to your important person, to express regret that I cannot live here. I shall forever remember the goodness of this country and its inhabitants. All that remains, Mister President, is to assure you that I will pray to Providence to preserve your precious days which are necessary to a nation that rightly idolizes them.
            Please forgive as well, Mister President, my taking the liberty of distracting you from your worthwhile, painful, and salutary tasks, simply to offer you this sign of my admiration for your integrity and character along with my deep, unwavering respect.
            
              Chanlatte the elder
            
          
        